Title: To Benjamin Franklin from Jonathan Nesbitt, 31 January 1784
From: Nesbitt, Jonathan
To: Franklin, Benjamin


          
            Sir
            Nantes. Janry 31st. 1784
          
          A few days before my departure from Paris I had the honor to inclose your Excellency a Letter from Mr Cormier relative to the Insurance on the Ship Nancy Captain Shewell.— On my arrival here yesterday I found that the Court of Admiralty had given Sentence against me on the authority of the Comte de Vergennes’ Letter only, without paying, in my oppinion, a proper attention to the twenty second Article of the Preliminary Treaty, nor to your Excellencys Letter explaining that Article,—nor to the Sentence of the Court of Admiralty of Tortola, which entirely Coincides with your oppinion, & which proves clearly that had the Nancy been Captured on her passage from Philadelphia to L’Orient she would undoubtedly have been restored; nor in short to any other Paper that could be laid before

them, or Argument that could be made use of in support of our Plea.— According to the advice of all my friends I have ordered an appeal from the Sentence, but this does not prevent my being under the Necessity of immediately paying the full premium (such it seems are the Laws here) which is particularly distressing, as my adversarys are thereby enabled to Plead against me with my funds in their hands.— Mr. Gallwey, to whom I take the liberty to refer your Excellency for further particulars, will inclose you a Copy of the Comte de Vergennes Letter to the Underwriters on the Nancy, also Copy of the Sentence of the Court of Admiralty of this place & that of the Court of Admiralty of Tortolla, to which I have little to add, only once more to request your Excellency’s Protection in this affair, which is not only of the greatest Consequence to me, but to the Americans in general, as the fate of a number of similar Actions may depend on the final determination of the present;—
          I have the honor to remain with Sentiments of the highest respect & Esteem. Sir Your most Obedt: Servt:
          
            Jonatn: Nesbitt
          
        